Response to Amendment
This action is in response to Amendments made on 12/2/2021, in which: claims 1, 5-6, 9, 11, 15-16, 19-20 are amended, claims 7-8, 12-13 remain as filed originally, claims 2-4, 10, 14, 17-18 are cancelled and claims 21-22 are new.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Vondrell (US 9764848) and Willie (EP 2987991) does not teach or render obvious a propulser adapted to produce thrust for use in an aircraft having an electric motor to convert electrical power to mechanical rotation, a fan unit with nacelle structure and fan motor coupled to the electric motor and having a hub arranged along the central axis, a thrust control system coupled to the nacelle structure and wherein the thrust control system includes a first and second flap and, more specifically, having a rotation actuator, wherein the rotation actuator is housed in the hub of the nacelle structure coupled to the first flap and the second flap by links extending out from the hub and being configured to extend and retract along the central axis and including a first slide actuator coupled to the first flap to drive motion of the first flap along the central axis and a second slide actuator coupled to the second flap to drive motion of the second flap along the central axis.  The prior art of Vondrell and Willie discloses similar propulser systems but fails to disclose the rotation actuator being housed in the hub of the nacelle structure coupled to the first flap and the second flap by links extending out from the hub and being configured to extend and retract along the central axis and including a first slide actuator coupled to the first flap to drive motion of the first flap along the central axis and a second slide actuator coupled to the second flap to drive motion of the second flap along the central axis

. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642